 Case: 4:19-cv-01708-SRC Doc. #: 26 Filed: 09/16/19 Page: 1 of 2 PageID #: 233




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI


  NAKISHA FORD,
                              Plaintiff,


  v.
                                                  Cause No: 4:19-CV-1708 SRC

  PINE LAWN FOOD MARKET, INC., A&A
  GROCERY CORPORATION, MAZEN
  “MARIO” SAMAD, AKRAM “SAM”
  SAMAD,   SYLVESTER   CALDWELL,
  STEVEN BLAKENEY, & THE CITY OF
  PINE LAWN, MISSOURI,
                             Defendants.




        NOTICE OF PARTIAL VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       PLEASE NOTE that Plaintiff hereby voluntarily dismisses without prejudice A&A

GROCERY CORPORATION, MAZEN “MARIO” SAMAD, AKRAM “SAM” SAMAD,

SYLVESTER CALDWELL, STEVEN BLAKENEY, & THE CITY OF PINE LAWN,

MISSOURI.

Respectfully submitted,

THE TATE LAW FIRM, LLC

/s/ Rufus J. Tate, Jr.___________
Rufus J. Tate, Jr. 46993
230 Bemiston Avenue, Suite 1470
Clayton, MO 63105
314.726.6495 Office
855.825.8283 Fax
tatelawfirm@gmail.com
 Counsel for Plaintiff Nakisha Ford


                                           1
 Case: 4:19-cv-01708-SRC Doc. #: 26 Filed: 09/16/19 Page: 2 of 2 PageID #: 234




                                      Certificate of Service

        I hereby certify that on September 16, 2019, I delivered a copy of the foregoing Voluntary

Dismissal to all counsel of record.

/s/ Rufus J. Tate, Jr.




                                                2
